
	

113 SRES 93 ATS: Designating April 4, 2013, as “National Association of Junior Auxiliaries Day”.
U.S. Senate
2013-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 93
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2013
			Mr. Wicker (for himself
			 and Mr. Pryor) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 4, 2013, as
		  National Association of Junior Auxiliaries Day.
	
	
		Whereas the National Association of Junior Auxiliaries and
			 the members of the National Association of Junior Auxiliaries provide valuable
			 service and leadership opportunities for women who wish to take an active role
			 in their communities;
		Whereas the mission of the National Association of Junior
			 Auxiliaries is to encourage member chapters to render charitable services
			 that—
			(1)are beneficial to
			 the general public; and
			(2)place a
			 particular emphasis on providing for the needs of children; and
			Whereas since the founding of the National Association of
			 Junior Auxiliaries in 1941, the organization has provided strength and
			 inspiration to women who want to effect positive change in their communities:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 4, 2013, as National Association of Junior Auxiliaries
			 Day;
			(2)recognizes the
			 great contributions made by members of the National Association of Junior
			 Auxiliaries to their communities and to the people of the United States;
			 and
			(3)especially
			 commends the work of the members of the National Association of Junior
			 Auxiliaries to better the lives of children in the United States.
			
